9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  01/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

   Claim Objections
Claims 7, 14-15, 24 and 32 are objected to because of the following informalities: 
  Claims 7 and 24 in lines 4/6 respectively,  replace ”the parameters” with “the one or more parameters”;
  Claims 14, 15 and 32 in lines 4/9/9 respectively,  replace ”with changing” with “with the changing”;

 Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7, 13-15, 17-18, 23-24, 30, 32, 34 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over George Choquette (2020/0029265),  Choquette hereinafter, in view of Kovacs et al. (2020/0077358), Kovacs hereinafter.

Re. Claims 1 and 34, Choquette teaches a method (Fig. 8 & ¶0015/¶0171) performed by a wireless device (Fig. 1, VSAT terminal 102 & Fig.2-3) and a wireless device (Fig. 1, VSAT terminal 102 & Fig.2-3) comprising: a memory (¶0097-¶0100) configured to store instructions; and processing circuitry (Fig. 2, 216) configured to execute the instructions; wherein the wireless device is configured to: receive, from a network, an indication for the wireless device to prepare for a change from a first ground station to a second ground station (Fig. 8 & ¶0171 - an operation 802 to receive communications via a first outroute signal in a first coverage area with a phased array antenna over a first outroute and processed by the first demodulator. The process 800 may include an operation 804 to transmit a first inroute signal in the first coverage area with the phased array antenna over a first inroute. The process 800 may include an operation 806 to determine that the first outroute is setting when the terminal is imminently leaving the first coverage area and that a second outroute is rising for the second coverage area the terminal is imminently entering. This determination might be made … under direction of some central control authority. Fig. 1 & ¶0038 - VSAT is moving with respect to both the setting and rising satellites. …a satellite may create a set of spot beams to service VSATs within a coverage area. As such, a relative movement between the VSAT and the satellite may necessitate a handoff of the VSAT communication path from a first spot beam to a second spot beam of the same satellite.  Also, see ¶0015, ¶0033, ¶0038-¶0039, ¶0066 along with claim 1), wherein each of the first ground station (e.g., Fig. 1a, 104) and the second ground station (e.g., Fig. 1a, 106) is configured to communicate (Fig.1a, ¶0035-¶0036, also, see ¶0007) with the wireless device (Fig. 1a, 102) via one or more satellites (e.g., Fig. 1a, 114, 116, also, see ¶0007); prepare to change from the first ground station to the second ground station (Fig. 5 & ¶0066 - At switchover moment, establish the outroute 516′ via gateway 520 and satellite 506, signaling the NAP 510 to redirect the forward communication path flow for VSAT 514 to outroute 516′ via gateway 520 and satellite 506, while VSAT 514 continues to receive already in-transit forward traffic on outroute 516 via gateway 502 and satellite 504, and continues to use inroute 518 via gateway 502 and satellite 504 for return path communication); and communicate with the second ground station via the one or more satellites (Fig. 5 & ¶0067 - After having confirmed redirection of forward traffic through outroute 516′ via gateway 520 and satellite 506, establish the inroute 518′ via gateway 520 and satellite 506, and redirect return traffic for VSAT 514 to the NAP 510 via inroute 518′ and gateway 520. ¶0068- Continue to use outroute 516 via gateway 502 and setting satellite 504, simultaneously with outroute 516′ via gateway 520 and rising satellite 506, until all in-transit traffic through the setting satellite path (from NAP 510 to outroute 516) has been received. ¶0069 -  Release the outroute 516).
Even though, Choquette teaches receive, from a network, an indication for the wireless device to prepare for a change from a first ground station to a second ground station, the claimed feature, “an indication for the wireless device”, is NOT expressly taught by Choquette, however, in the analogous art, Kovacs explicitly  discloses receive, from a network, an indication for the wireless device to prepare for a change from a first ground station to a second ground station (Fig. 1/2a-b & ¶0009 - to cause the apparatus at least to receive geographical definitions of Geo-Areas (GAs) from a network, and to transmit, to the network, at least one of a tracking area update (TAU) or radio access network (RAN)-based notification area update (RNAU) when the apparatus detects a change in the Geo-Area (GA) location of the apparatus. Fig. 1/2a-b & ¶0044 - a ‘base’ or default map may be provided via broadcast or multicast to the NTN UE(s). The details or changes in the GA may be signaled via the physical downlink shared channel (PDSCH) as part of the on-demand system information. Fig. 1/2a-b & ¶0051- the signaling 200 may include explicitly signaling the geographical definitions of the GAs and/or the updates to the GAs map to the UE(s) via broadcast or multicast. Fig. 1/2a-b & ¶0052- the GA location may refer to the location of the UE relative to the GA(s) signaled by the network. As such, a change in the GA location of the UE(s) means that the UE(s) have moved to a different area…. at 210, registering the change in the UE's GA location and, at 215, configuring RNA and/or TA, for the UE(s) that detected the change in their GA location, based on the registered change in the UE's GA location. Also, see a plurality of base stations, communicating with a plurality of satellites for providing seamless coverage to NTN UE(s) at different Geo-Areas (GA) as shown in Fig.1).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Choquette’s invention of a system and a method of hitless satellite-to-satellite handover using a single antenna in a High-Altitude Platform (HAP), Low-Earth Orbit (LEO), Medium-Earth Orbit (MEO) or Geosynchronous-Earth Orbit (GEO) satellite configuration for Very Small Aperture Terminals (VSATs) to include Kovacs’s invention of a system and a method related to mobility management in NR (new radio) based non-terrestrial networks (NTNs), because it provides an efficient mechanism in dynamically configuring Geo-Areas (GAs) such that different Geo-Areas (GAs) are potentially provided to different user equipment depending on the movements of the user equipment, network traffic, service level agreement, or quality of service agreement. (¶0002-¶0005, Kovacs)

Re. Claims 17 and 50, Choquette teaches a method (Fig. 8 & ¶0015/¶0171) performed by a network node (Fig. 1, 104/106, Fig. 4a-e, 400, Fig. 5, 502/520) and a network node comprising: a memory (¶0097-¶0100)  configured to store instructions; and processing circuitry (Fig. 4a, 410) configured to execute the instructions, wherein the network node is configured to:  determine that a wireless device should prepare for a change from a first ground station to a second ground station (Fig. 5 & ¶0072 - A rising satellite 506 may be visible to the VSAT 514 via an RF communication path 522, where the RF communication path 522 is available to be established when a switchover moment for the VSAT 514 is imminent. ….The switchover moment maybe determined by….the gateway 502, the gateway 520, the NAP 510 or some other control system in the satellite network 500. During a switchover, the VSAT 514 configures its antenna to acquire the RF communication path 522 to the rising satellite 506, while continuing to communicate through the setting satellite 504. Fig. 5 & ¶0066 - At switchover moment, establish the outroute 516′ via gateway 520 and satellite 506, signaling the NAP 510 to redirect the forward communication path flow for VSAT 514 to outroute 516′ via gateway 520 and satellite 506, while VSAT 514 continues to receive already in-transit forward traffic on outroute 516 via gateway 502 and satellite 504, and continues to use inroute 518 via gateway 502 and satellite 504 for return path communication), wherein each of the first ground station (e.g., Fig. 1a, 104) and the second ground station ((e.g., Fig. 1a, 106) is configured to communicate (Fig.1a, ¶0035-¶0036, also, see ¶0007) with the wireless device (Fig. 1a, 102) via one or more satellites (e.g., Fig. 1a, 114, 116, also, see ¶0007); and send an indication to the wireless device indicating that the wireless device should prepare for the change from the first ground station to the second ground station (Fig. 8 & ¶0171 - an operation 802 to receive communications via a first outroute signal in a first coverage area with a phased array antenna over a first outroute and processed by the first demodulator. The process 800 may include an operation 804 to transmit a first inroute signal in the first coverage area with the phased array antenna over a first inroute. The process 800 may include an operation 806 to determine that the first outroute is setting when the terminal is imminently leaving the first coverage area and that a second outroute is rising for the second coverage area the terminal is imminently entering. This determination might be made … under direction of some central control authority. Fig. 1 & ¶0038 - VSAT is moving with respect to both the setting and rising satellites. …a satellite may create a set of spot beams to service VSATs within a coverage area. As such, a relative movement between the VSAT and the satellite may necessitate a handoff of the VSAT communication path from a first spot beam to a second spot beam of the same satellite.  Also, see ¶0015, ¶0033, ¶0038-¶0039, ¶0066 along with claim 1).
Even though, Choquette teaches send an indication to the wireless device indicating that the wireless device should prepare for the change from the first ground station to the second ground station, the claimed feature, “an indication for the wireless device”, is NOT expressly taught by Choquette, however, in the analogous art, Kovacs explicitly  discloses send an indication to the wireless device indicating that the wireless device should prepare for the change from the first ground station to the second ground station (Fig. 1/2a-b & ¶0009 - to cause the apparatus at least to receive geographical definitions of Geo-Areas (GAs) from a network, and to transmit, to the network, at least one of a tracking area update (TAU) or radio access network (RAN)-based notification area update (RNAU) when the apparatus detects a change in the Geo-Area (GA) location of the apparatus. Fig. 1/2a-b & ¶0044 - a ‘base’ or default map may be provided via broadcast or multicast to the NTN UE(s). The details or changes in the GA may be signaled via the physical downlink shared channel (PDSCH) as part of the on-demand system information. Fig. 1/2a-b & ¶0051- the signaling 200 may include explicitly signaling the geographical definitions of the GAs and/or the updates to the GAs map to the UE(s) via broadcast or multicast. Fig. 1/2a-b & ¶0052- the GA location may refer to the location of the UE relative to the GA(s) signaled by the network. As such, a change in the GA location of the UE(s) means that the UE(s) have moved to a different area…. at 210, registering the change in the UE's GA location and, at 215, configuring RNA and/or TA, for the UE(s) that detected the change in their GA location, based on the registered change in the UE's GA location. Also, see a plurality of base stations, communicating with a plurality of satellites for providing seamless coverage to NTN UE(s) at different Geo-Areas (GA) as shown in Fig.1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Choquette’s invention of a system and a method of hitless satellite-to-satellite handover using a single antenna in a High-Altitude Platform (HAP), Low-Earth Orbit (LEO), Medium-Earth Orbit (MEO) or Geosynchronous-Earth Orbit (GEO) satellite configuration for Very Small Aperture Terminals (VSATs) to include Kovacs’s invention of a system and a method related to mobility management in NR (new radio) based non-terrestrial networks (NTNs), because it provides an efficient mechanism in dynamically configuring Geo-Areas (GAs) such that different Geo-Areas (GAs) are potentially provided to different user equipment depending on the movements of the user equipment, network traffic, service level agreement, or quality of service agreement. (¶0002-¶0005, Kovacs)

Re. Claims 2 and 18,   Choquette and Kovacs  teach claims 1 and 17.
Choquette  further teaches wherein the indication is received via the one or more satellites while the wireless device is in a connected mode or an idle mode (Fig. 1a-b /Fig. 5 & ¶0054 - A VSAT communicates through a satellite (relay) to a gateway directly or indirectly connected to one or more terrestrial networks... This connection might be direct when an interconnect is co-located at the gateway site along with an antenna and radio frequency (RF) equipment, or indirect when the interconnect is provided through a separate site connected to the gateway site with antenna and RF equipment. Fig. 8 & ¶0171 - an operation 802 to receive communications via a first outroute signal in a first coverage area with a phased array antenna over a first outroute and processed by the first demodulator. The process 800 may include an operation 804 to transmit a first inroute signal in the first coverage area with the phased array antenna over a first inroute. The process 800 may include an operation 806 to determine that the first outroute is setting when the terminal is imminently leaving the first coverage area and that a second outroute is rising for the second coverage area the terminal is imminently entering. This determination might be made … under direction of some central control authority. Fig. 1 & ¶0038 - VSAT is moving with respect to both the setting and rising satellites. …a satellite may create a set of spot beams to service VSATs within a coverage area. As such, a relative movement between the VSAT and the satellite may necessitate a handoff of the VSAT communication path from a first spot beam to a second spot beam of the same satellite.); 
Yet, Choquette does not expressly teach wherein the indication is received via: radio resource control (RRC) signaling in the connected mode; or a broadcast message in the connected mode or in the idle mode.
However, in the analogous art, Kovacs explicitly  discloses  wherein the indication is received via: radio resource control (RRC) signaling in the connected mode; or a broadcast message in the connected mode  or in the idle mode (Fig. 1/2a-b & ¶0051- the signaling 200 may include explicitly signaling the geographical definitions of the GAs and/or the updates to the GAs map to the UE(s) via broadcast or multicast. Fig. 1/2a-b & ¶0031- A UE in a RRC connected mode (RRC_CONNECTED) and (CM)-IDLE state may perform a Registration Area update when it moves out of a Tracking Area. An access and mobility function (AMF) only needs to be aware of the UE location to the granularity of the Registration Area when a UE is in the CM-IDLE state. Fig. 1/2a-b & ¶0045 - NTN UE(s) may send tracking area updates when they detect a change in their GA location …. the NTN UE(s) do not need to consistently report location information to the network and, therefore, can remain in RRC_IDLE mode thereby conserving battery life. ….a network node, such as a gNB (RAN/AMF), may register changes in the GA of one or more NTN UE(s) and may configure the RNA and TA accordingly. Fig. 1/2a-b & ¶0054 - the method may also include configuring the UE(s) to use the geographical definitions of the GAs and the UE's own location to determine when to send the TAU and/or the RNAU. …. the UE is configured not to send TAU/RNAU in traditional mode and, therefore, the UE can remain in IDLE mode for a longer period so as to save battery life.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Choquette’s invention of a system and a method of hitless satellite-to-satellite handover using a single antenna in a High-Altitude Platform (HAP), Low-Earth Orbit (LEO), Medium-Earth Orbit (MEO) or Geosynchronous-Earth Orbit (GEO) satellite configuration for Very Small Aperture Terminals (VSATs) to include Kovacs’s invention of a system and a method related to mobility management in NR (new radio) based non-terrestrial networks (NTNs), because it provides an efficient mechanism for idle mode mobility in new radio (NR) based non-terrestrial networks (NTNs). (¶0001/Title,  Kovacs).

Re. Claim 7,   Choquette and Kovacs  teach claim 1.
Choquette further teaches wherein the indication comprises one or more parameters that the wireless device uses to prepare for the change to the second ground station (Fig.1a-b & ¶0015 - receiving communications via a first outroute signal in a first coverage area with the phased array antenna over a first outroute and processed by the first demodulator; Fig. 5 & ¶0066 - signaling the NAP 510 to redirect the forward communication path flow for VSAT 514 to outroute 516′ via gateway 520 and satellite 506, while VSAT 514 continues to receive already in-transit forward traffic on outroute 516 via gateway 502 and satellite 504, and continues to use inroute 518 via gateway 502 and satellite 504 for return path communication)
Yet, Choquette does not expressly teach wherein the parameters comprise one or more of: an indication whether a physical cell identity (PCI) associated with a cell providing coverage to the wireless device will change in connection with changing to the second ground station;  an indication of a change in system information; an indication of a change of any radio access network (RAN) identification; an indication of a change of a timing advance (TA) assumption; an indication of a change of downlink frequency; and an indication of a change of uplink frequency adjustment assumption.
However, in the analogous art, Kovacs explicitly  discloses wherein the parameters comprise one or more of: an indication whether a physical cell identity (PCI) associated with a cell providing coverage to the wireless device will change in connection with changing to the second ground station (Fig. 1/2a-b & ¶0009 - to cause the apparatus at least to receive geographical definitions of Geo-Areas (GAs) from a network, and to transmit, to the network, at least one of a tracking area update (TAU) or radio access network (RAN)-based notification area update (RNAU) when the apparatus detects a change in the Geo-Area (GA) location of the apparatus. Fig. 1/2a-b & ¶0015 - receive information comprising a list including at least one of tracking areas (TAs) and registration areas (RAs) and corresponding cell identifiers covering each Geo-Area (GA) in a network. Also, see a plurality of base stations, communicating with a plurality of satellites for providing seamless coverage to NTN UE(s) at different Geo-Areas (GA) as shown in Fig.1. Examiner interprets that only of the claimed features to be mapped because of the presence of “one or more”);  an indication of a change in system information; an indication of a change of any radio access network (RAN) identification; an indication of a change of a timing advance (TA) assumption; an indication of a change of downlink frequency; and an indication of a change of uplink frequency adjustment assumption. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Choquette’s invention of a system and a method of hitless satellite-to-satellite handover using a single antenna in a High-Altitude Platform (HAP), Low-Earth Orbit (LEO), Medium-Earth Orbit (MEO) or Geosynchronous-Earth Orbit (GEO) satellite configuration for Very Small Aperture Terminals (VSATs) to include Kovacs’s invention of a system and a method related to mobility management in NR (new radio) based non-terrestrial networks (NTNs), because it provides an efficient mechanism in dynamically configuring Geo-Areas (GAs) such that different Geo-Areas (GAs) are potentially provided to different user equipment depending on the movements of the user equipment, network traffic, service level agreement, or quality of service agreement. (¶0002-¶0005, Kovacs)

Re. Claim 23,   Choquette and Kovacs  teach claim 17.
Choquette further teaches wherein the network node (Fig. 1, 104/106, Fig. 4a-e, 400, Fig. 5, 502/520) is implemented on one of the one or more satellites (e.g., Fig. 1a, 114, 116, also, see ¶0007).
Re. Claim 24,   Choquette and Kovacs  teach claim 17.
Choquette further teaches  determining one or more parameters that the wireless device is to use to prepare for the change to the second ground station; wherein the indication indicates the one or more parameters to the wireless device (Fig. 5 & ¶0072 - A rising satellite 506 may be visible to the VSAT 514 via an RF communication path 522, where the RF communication path 522 is available to be established when a switchover moment for the VSAT 514 is imminent. ….The switchover moment maybe determined by….the gateway 502, the gateway 520, the NAP 510 or some other control system in the satellite network 500. During a switchover, the VSAT 514 configures its antenna to acquire the RF communication path 522 to the rising satellite 506, while continuing to communicate through the setting satellite 504. Fig. 5 & ¶0066 - signaling the NAP 510 to redirect the forward communication path flow for VSAT 514 to outroute 516′ via gateway 520 and satellite 506, while VSAT 514 continues to receive already in-transit forward traffic on outroute 516 via gateway 502 and satellite 504, and continues to use inroute 518 via gateway 502 and satellite 504 for return path communication);
Yet, Choquette does not expressly teach wherein the parameters comprise one or more of: an indication whether a physical cell identity (PCI) associated with a cell providing coverage to the wireless device will change in connection with changing to the second ground station; 6In Re: Helka-Liina MAATTANEN et al. PCT Application No.: PCT/SE2019/050880 Filing Date: September 18, 2019 an indication of a change in system information; an indication of a change of any radio access network (RAN) identification; an indication of a change of a timing advance (TA) assumption; an indication of a change of downlink frequency; and an indication of a change of uplink frequency adjustment assumption.
However, in the analogous art, Kovacs explicitly  discloses wherein the parameters comprise one or more of: an indication whether a physical cell identity (PCI) associated with a cell providing coverage to the wireless device will change in connection with changing to the second ground station (Fig. 1/2a-b & ¶0009 - to cause the apparatus at least to receive geographical definitions of Geo-Areas (GAs) from a network, and to transmit, to the network, at least one of a tracking area update (TAU) or radio access network (RAN)-based notification area update (RNAU) when the apparatus detects a change in the Geo-Area (GA) location of the apparatus. Fig. 1/2a-b & ¶0015 - receive information comprising a list including at least one of tracking areas (TAs) and registration areas (RAs) and corresponding cell identifiers covering each Geo-Area (GA) in a network. Also, see a plurality of base stations, communicating with a plurality of satellites for providing seamless coverage to NTN UE(s) at different Geo-Areas (GA) as shown in Fig.1. Examiner interprets that only of the claimed features to be mapped because of the presence of “one or more”); 6In Re: Helka-Liina MAATTANEN et al. PCT Application No.: PCT/SE2019/050880 Filing Date: September 18, 2019 an indication of a change in system information; an indication of a change of any radio access network (RAN) identification; an indication of a change of a timing advance (TA) assumption; an indication of a change of downlink frequency; and an indication of a change of uplink frequency adjustment assumption.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Choquette’s invention of a system and a method of hitless satellite-to-satellite handover using a single antenna in a High-Altitude Platform (HAP), Low-Earth Orbit (LEO), Medium-Earth Orbit (MEO) or Geosynchronous-Earth Orbit (GEO) satellite configuration for Very Small Aperture Terminals (VSATs) to include Kovacs’s invention of a system and a method related to mobility management in NR (new radio) based non-terrestrial networks (NTNs), because it provides an efficient mechanism in dynamically configuring Geo-Areas (GAs) such that different Geo-Areas (GAs) are potentially provided to different user equipment depending on the movements of the user equipment, network traffic, service level agreement, or quality of service agreement. (¶0002-¶0005, Kovacs)

Re. Claim 13 ,   Choquette and Kovacs  teach claim 1.
Choquette also teaches further comprising: using a first configuration prior to the change from the first ground station to the second ground station (Fig. 1a-b/Fig. 5 & ¶0066 -  At switchover moment, establish the outroute 516′ via gateway 520 and satellite 506, signaling the NAP 510 to redirect the forward communication path flow for VSAT 514 to outroute 516′ via gateway 520 and satellite 506, while VSAT 514 continues to receive already in-transit forward traffic on outroute 516 via gateway 502 and satellite 504, and continues to use inroute 518 via gateway 502 and satellite 504 for return path communication ); and using a second, different configuration when preparing for the change from the first ground station to the second ground station (Fig. 1a-b/Fig. 5 & ¶0067 - After having confirmed redirection of forward traffic through outroute 516′ via gateway 520 and satellite 506, establish the inroute 518′ via gateway 520 and satellite 506, and redirect return traffic for VSAT 514 to the NAP 510 via inroute 518′ and gateway 520. ¶0068 - Continue to use outroute 516 via gateway 502 and setting satellite 504, simultaneously with outroute 516′ via gateway 520 and rising satellite 506, until all in-transit traffic through the setting satellite path (from NAP 510 to outroute 516) has been received. ¶0069 -  Release the outroute 516).

Re. Claim 14 ,   Choquette and Kovacs  teach claim 13.
Yet, Choquette does not expressly teach wherein the second configuration is based on one or more of the parameters comprising one or more of: an indication whether a physical cell identity (PCI) associated with a cell providing coverage to the wireless device will change in connection with changing to the second ground station; an indication of a change in system information; an indication of a change of any radio access network (RAN) identification; an indication of a change of a timing advance (TA) assumption; an indication of a change of downlink frequency; and an indication of a change of uplink frequency adjustment assumption.
However, in the analogous art, Kovacs explicitly  discloses wherein the second configuration is based on one or more of the parameters comprising one or more of: an indication whether a physical cell identity (PCI) associated with a cell providing coverage to the wireless device will change in connection with changing to the second ground station (Fig. 1/2a-b & ¶0009 - to cause the apparatus at least to receive geographical definitions of Geo-Areas (GAs) from a network, and to transmit, to the network, at least one of a tracking area update (TAU) or radio access network (RAN)-based notification area update (RNAU) when the apparatus detects a change in the Geo-Area (GA) location of the apparatus. Fig. 1/2a-b & ¶0015 - receive information comprising a list including at least one of tracking areas (TAs) and registration areas (RAs) and corresponding cell identifiers covering each Geo-Area (GA) in a network. Also, see a plurality of base stations, communicating with a plurality of satellites for providing seamless coverage to NTN UE(s) at different Geo-Areas (GA) as shown in Fig.1. Examiner interprets that only of the claimed features to be mapped because of the presence of “one or more”); an indication of a change in system information; an indication of a change of any radio access network (RAN) identification; an indication of a change of a timing advance (TA) assumption; an indication of a change of downlink frequency; and an indication of a change of uplink frequency adjustment assumption.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Choquette’s invention of a system and a method of hitless satellite-to-satellite handover using a single antenna in a High-Altitude Platform (HAP), Low-Earth Orbit (LEO), Medium-Earth Orbit (MEO) or Geosynchronous-Earth Orbit (GEO) satellite configuration for Very Small Aperture Terminals (VSATs) to include Kovacs’s invention of a system and a method related to mobility management in NR (new radio) based non-terrestrial networks (NTNs), because it provides an efficient mechanism in dynamically configuring Geo-Areas (GAs) such that different Geo-Areas (GAs) are potentially provided to different user equipment depending on the movements of the user equipment, network traffic, service level agreement, or quality of service agreement. (¶0002-¶0005, Kovacs)

Re. Claims  15 and 32,  Choquette and Kovacs  teach claims 1 and 17.
Choquette also teaches further comprising sending a response message via the one or more satellites (e.g., Fig. 1a, 114, 116, also, see ¶0007, Fig. 5, 504/506), the response message comprising at least one of: a confirmation that the wireless device received the indication to prepare for the change from the first ground station to the second ground station, a confirmation that the wireless device has applied a configuration associated with changing to the second ground station (Fig. 5 & ¶0074 - After the VSAT 514 confirms that its forward traffic path has been switched to the outroute 516′, the VSAT 514 internally redirects its return traffic path to the rising satellite 506. Examiner interprets that only of the claimed features to be mapped because of the presence of “at least one of” ); and an indication that the wireless device has failed to apply the configuration associated with changing to the second ground station.

Re. Claim 30 ,   Choquette and Kovacs  teach claim 17.
Choquette further teaches using a first configuration to communicate with the wireless device prior to the change from the first ground station to the second ground station; and using a second (Fig. 1a-b/Fig. 5 & ¶0066 -  At switchover moment, establish the outroute 516′ via gateway 520 and satellite 506, signaling the NAP 510 to redirect the forward communication path flow for VSAT 514 to outroute 516′ via gateway 520 and satellite 506, while VSAT 514 continues to receive already in-transit forward traffic on outroute 516 via gateway 502 and satellite 504, and continues to use inroute 518 via gateway 502 and satellite 504 for return path communication), different configuration to communicate with the wireless device in response to changing from the first ground station to the second ground station (Fig. 1a-b/Fig. 5 & ¶0067 - After having confirmed redirection of forward traffic through outroute 516′ via gateway 520 and satellite 506, establish the inroute 518′ via gateway 520 and satellite 506, and redirect return traffic for VSAT 514 to the NAP 510 via inroute 518′ and gateway 520. ¶0068 - Continue to use outroute 516 via gateway 502 and setting satellite 504, simultaneously with outroute 516′ via gateway 520 and rising satellite 506, until all in-transit traffic through the setting satellite path (from NAP 510 to outroute 516) has been received. ¶0069 -  Release the outroute 516); 
Yet, Choquette does not expressly teach wherein the second configuration is based on one or more of the parameters comprising one of more of: an indication whether a physical cell identity (PCI) associated with a cell providing coverage to the wireless device will change in connection with changing to the second ground station; an indication of a change in system information; an indication of a change of any radio access network (RAN) identification; an indication of a change of a timing advance (TA) assumption; an indication of a change of downlink frequency; and an indication of a change of uplink frequency adjustment assumption.
However, in the analogous art, Kovacs explicitly  discloses wherein the second configuration is based on one or more of the parameters comprising one of more of: an indication whether a physical cell identity (PCI) associated with a cell providing coverage to the wireless device will change in connection with changing to the second ground station (Fig. 1/2a-b & ¶0009 - to cause the apparatus at least to receive geographical definitions of Geo-Areas (GAs) from a network, and to transmit, to the network, at least one of a tracking area update (TAU) or radio access network (RAN)-based notification area update (RNAU) when the apparatus detects a change in the Geo-Area (GA) location of the apparatus. Fig. 1/2a-b & ¶0015 - receive information comprising a list including at least one of tracking areas (TAs) and registration areas (RAs) and corresponding cell identifiers covering each Geo-Area (GA) in a network. Also, see a plurality of base stations, communicating with a plurality of satellites for providing seamless coverage to NTN UE(s) at different Geo-Areas (GA) as shown in Fig.1. Examiner interprets that only of the claimed features to be mapped because of the presence of “one or more”); an indication of a change in system information; an indication of a change of any radio access network (RAN) identification; an indication of a change of a timing advance (TA) assumption; an indication of a change of downlink frequency; and an indication of a change of uplink frequency adjustment assumption.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Choquette’s invention of a system and a method of hitless satellite-to-satellite handover using a single antenna in a High-Altitude Platform (HAP), Low-Earth Orbit (LEO), Medium-Earth Orbit (MEO) or Geosynchronous-Earth Orbit (GEO) satellite configuration for Very Small Aperture Terminals (VSATs) to include Kovacs’s invention of a system and a method related to mobility management in NR (new radio) based non-terrestrial networks (NTNs), because it provides an efficient mechanism in dynamically configuring Geo-Areas (GAs) such that different Geo-Areas (GAs) are potentially provided to different user equipment depending on the movements of the user equipment, network traffic, service level agreement, or quality of service agreement. (¶0002-¶0005, Kovacs)

Claims 9, 11, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over  Choquette, in view of Kovacs, further in view of Schmidt et al. (2021/0083760), Schmidt hereinafter.

Re. Claims  9 and 26,  Choquette and Kovacs  teach claims 7 and 24.
Yet, Choquette and Kovacs do not expressly teach wherein the indication further indicates a time when the one or more parameters are valid, and wherein the time is indicated based on a timer or based on when a primary or secondary cell is at a configured elevation angle. 
However, in the analogous art, Schmidt explicitly discloses wherein the indication further indicates a time when the one or more parameters are valid, and wherein the time is indicated based on a timer or based on when a primary or secondary cell is at a configured elevation angle. (Fig. 1-10 & ¶0058 - determination of applied threshold or offset parameters in a combination of three steps: firstly, a general configuration of measurements based on stages of a flyover trajectory by the base station takes place, i.e. a configuration independent of a current stage of a satellite relative to a UE; secondly, a determination of a position of a specific satellite relative to the UE, i.e. a current stage of the satellite is determined in the second step; Fig. 1-10 & ¶0059 - the base station configures link characteristics at different times of a flyover of a satellite, the different times being relative to a start time which may correspond to the certain start angle of the UE-to-satellite line over horizon or a similar virtual starting point. Fig. 1-10 & ¶0062 -  the base station may..…determine the current position of the satellite on its flyover trajectory relative to the UE and provide the information to the UE. Fig. 1-10 & ¶0064 - the invention is a recurring application of the configured link characteristics for measurements in recurring flyover periods of different satellites along the  same trajectory. That is, the measurement configuration stays valid for multiple periods of satellites serving a UE. Also, see claim 7-8). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Choquette’s invention of a system and a method of hitless satellite-to-satellite handover using a single antenna in a High-Altitude Platform (HAP), Low-Earth Orbit (LEO), Medium-Earth Orbit (MEO) or Geosynchronous-Earth Orbit (GEO) satellite configuration for Very Small Aperture Terminals (VSATs)  and Kovacs’s invention of a system and a method related to mobility management in NR (new radio) based non-terrestrial networks (NTNs) to include Schmidt’s invention of related to the triggering of measurement reports in a non-terrestrial communications system such as a satellite communication system, because it provides a measurement regime for cellular communication UEs that is optimized for measurements of satellite base stations or satellite transceiver stations connecting UEs to ground-based base stations. (¶0001/¶0048, Schmidt)

Re. Claims  11 and 28,  Choquette and Kovacs  teach claims 1 and 17.
Yet, Choquette and Kovacs do not expressly teach wherein the indication indicates a time when the change from the first ground station to the second ground station will occur; and/or wherein the indication indicates to start a connected discontinuous reception (DRX) during the change from the first ground station to the second ground station.
However, in the analogous art, Schmidt explicitly discloses wherein the indication indicates a time when the change from the first ground station to the second ground station will occur (Fig. 1-10 & ¶0072 - A base station may for example add a carrier to a link that is already setup to a first satellite, the new carrier being to a second satellite. The addition may be based on the knowledge that the second satellite will be in reach and with sufficient link quality at a certain point in time as long as the UE does not provide a measurement report stating the opposite. Fig. 1-10 & ¶0073 - The base station may.., configure the UE to add or release carriers to a connection based on time, the point in time for carrier addition or release being determined by the base station based on a pre-determined relative movement of the satellite to a UE. The UE will then add or release carriers at the configured time without additional triggers like a reconfiguration from the base station. Also, see claim 7-8. Examiner interprets that only of the claimed features to be mapped because of the presence of “and/or” ); and/or wherein the indication indicates to start a connected discontinuous reception (DRX) during the change from the first ground station to the second ground station.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Choquette’s invention of a system and a method of hitless satellite-to-satellite handover using a single antenna in a High-Altitude Platform (HAP), Low-Earth Orbit (LEO), Medium-Earth Orbit (MEO) or Geosynchronous-Earth Orbit (GEO) satellite configuration for Very Small Aperture Terminals (VSATs)  and Kovacs’s invention of a system and a method related to mobility management in NR (new radio) based non-terrestrial networks (NTNs) to include Schmidt’s invention of related to the triggering of measurement reports in a non-terrestrial communications system such as a satellite communication system, because it provides a measurement regime for cellular communication UEs that is optimized for measurements of satellite base stations or satellite transceiver stations connecting UEs to ground-based base stations. (¶0001/¶0048, Schmidt)

Claims 16 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over  Choquette, in view of Kovacs, further in view of Park et al.  (2021/0195675), Park hereinafter.

Re. Claims  16 and 33,  Choquette and Kovacs  teach claims 1 and 17.
Yet, Choquette and Kovacs do not expressly teach wherein preparing for the change from the first ground station to the second ground station comprises: adjusting one or more parameters or assumptions associated with Radio Link Failure (RLF) during the change from the first ground station to the second ground station.
However, in the analogous art, Park explicitly discloses  wherein preparing for the change from the first ground station to the second ground station comprises: adjusting one or more parameters or assumptions associated with Radio Link Failure (RLF) during the change from the first ground station to the second ground station. (Fig. 3/Fig. 32-46 & ¶0398 - a wireless device in an RRC connected state may experience (and/or determine) a connection failure from at least one cell of a base station. A connection failure may comprise a radio link failure (RLF) and/or a handover failure (HOF). Fig. 3/Fig. 32-46 & ¶0399 - a wireless device may determine an RLF when one of following criteria are met: expiry of a timer started after indication of radio problems (e.g. out of sync) from a physical layer (if radio problems are recovered before the timer is expired, the UE may stop the timer). Fig. 3/Fig. 32-46 & ¶0403 -In case of the too late handover, a radio link failure may occur after the wireless device may stay for a long period of time in a cell (e.g. a radio link failure may occur because a serving base station may not initiate a handover for the wireless device when a radio link quality is not good enough to serve the wireless device in a current cell.), and/or the wireless device may attempt to reestablish a radio link connection in a different cell).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Choquette’s invention of a system and a method of hitless satellite-to-satellite handover using a single antenna in a High-Altitude Platform (HAP), Low-Earth Orbit (LEO), Medium-Earth Orbit (MEO) or Geosynchronous-Earth Orbit (GEO) satellite configuration for Very Small Aperture Terminals (VSATs)  and Kovacs’s invention of a system and a method related to mobility management in NR (new radio) based non-terrestrial networks (NTNs) to include Park’s invention of backhaul link connection information, because it provides an efficient mechanism  for a wireless device in finding the root cause of backhaul link connection failure associated with cause value of the failure in an integrated access and Backhaul (IAB) system. (¶0456-¶0457, Park)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Atungsiri et al. (2021/0119698); See ¶0020, ¶0037, ¶0053-¶0055, ¶0086-¶0088, ¶0092-¶0101, ¶0110-¶0124  along with Fig. 1-10.
Sharma et al. (2021/0329518); See Abstract, ¶0047-¶0051, ¶0093, ¶0094, ¶0101-¶0105  along with Fig. 1-5.
Wang et al. (2020/0052782); See Abstract,¶0004, ¶0011-¶0014, ¶0051, ¶0053-¶0057, ¶0062-¶0066, ¶0069-¶0075, ¶0086-¶0090,¶0100-¶0104 along with Fig. 1-7.
3GPP TR 38.811; V15.0.0 (2018-06); 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Study on New Radio (NR) to support non terrestrial networks (Release 15). Uploaded on 08-10-2018.  See §4.1, §4.2, §4.3, §4.6, §4.7, §5.3, §6.7, §7.3.2.1, §7.3.3.1.
3GPP TR 38.821 V0.1.0 (2018-09); 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Solutions for NR to support non-terrestrial networks (NTN) (Release 16). Uploaded on 09-03-2018. See §4.1, §4.2,§5.1, §5.2, §5.3. 
3GPP TSG RAN1 Meeting #93;  R1-1807864; Source: Thales, IDC, Title:	NR-NTN: solution principles for NR to support non-terrestrial networks, Busan, Korea, 21st May – 25th May 2018. See §2.1, §2.2, §2.3.
3GPP TSG-RAN3 Meeting #101; R3-184939; Title: Discussion on Non Terrestrial Network, Source: Huawei; Gothenburg, SE, Aug 20 – 24, 2018. See §2.1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467